Name: 2012/385/EU: Commission Implementing Decision of 12Ã July 2012 amending Decision 2009/12/EC authorising methods for grading pig carcasses in Denmark (notified under document C(2012) 4712)
 Type: Decision_IMPL
 Subject Matter: documentation;  Europe;  animal product
 Date Published: 2012-07-14

 14.7.2012 EN Official Journal of the European Union L 186/36 COMMISSION IMPLEMENTING DECISION of 12 July 2012 amending Decision 2009/12/EC authorising methods for grading pig carcasses in Denmark (notified under document C(2012) 4712) (Only the Danish text is authentic) (2012/385/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 43(m), in conjunction with Article 4 thereof, Whereas: (1) By Commission Decision 2009/12/EC (2), the use of six methods for grading pig carcasses in Denmark was authorised. (2) Denmark has stated that the development of the automatic equipment, AutoFOM, in a version called version III makes its use and calibration aimed at Danish slaughterhouses desirable. It is therefore necessary to obtain the formula for this new method. (3) Denmark has requested the Commission to authorise that new method for grading pig carcasses on its territory and has presented a detailed description of the dissection trial, indicating the principles on which this method is based, the results of its dissection trial and the equation used for assessing the percentage of lean meat in the protocol provided for in Article 23(4) of Commission Regulation (EC) No 1249/2008 of 10 December 2008 laying down detailed rules on the implementation of the Community scales for the classification of beef, pig and sheep carcasses and the reporting of prices thereof (3). (4) Examination of that request has revealed that the conditions for authorising that grading method are fulfilled. That grading method should therefore be authorised in Denmark. (5) Decision 2009/12/EC should therefore be amended accordingly. (6) Modifications of the apparatus or grading methods should not be allowed, unless they are explicitly authorised by Commission Implementing Decision. (7) The measures provided for in this Decision are in accordance with the opinion of the Management Committee for the Common Organisation of the Agricultural Markets, HAS ADOPTED THIS DECISION: Article 1 Decision 2009/12/EC is amended as follows: (1) in Article 1, the following point (g) is added: (g) the Automatic ultrasound instrument (AutoFOM III)  apparatus and the assessment methods related thereto, details of which are given in Part 7 of the Annex.; (2) the Annex is amended in accordance with the Annex to this Decision. Article 2 This Decision is addressed to the Kingdom of Denmark. Done at Brussels, 12 July 2012. For the Commission Dacian CIOLOÃ Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. (2) OJ L 6, 10.1.2009, p. 83. (3) OJ L 337, 16.12.2008, p. 3. ANNEX In the Annex to Decision 2009/12/EC the following Part 7 is added: Part 7 AUTOMATIC ULTRASOUND INSTRUMENT (AutoFOM III) 1. The rules provided for in this Part shall apply when the grading of pig carcasses is carried out by means of the apparatus known as AutoFOM III . 2. The apparatus shall be equipped with sixteen 2 MHz ultrasonic transducers (Carometec A/S), with an operating distance between transducers of 25 mm. The ultrasonic data shall comprise measurements of back fat thickness, muscle thickness and related parameters. The results of the measurements are converted into estimates of the percentage of lean meat by using a computer. 3. The lean meat content of a carcass shall be calculated according to the following formula: Ã ¶ = 72,05017  (1,31831 Ã  R2P5)  (0,37231 Ã  R2P10)  (0,36672 Ã  R2P11) + (0,03146 Ã  R3P3) + (0,05058 Ã  R3P5)  (0,02641 Ã  R4P8)  (0,06667 Ã  R4P10)  (0,27698 Ã  R4P11) where: Ã ¶= the estimated percentage of lean meat in a carcass, R2P5, R2P10, R2P11, R3P3, R3P5, R4P8, R4P10 and R4P11  are the variables measured by AutoFOM III. 4. The measuring points are described in Part II of the protocol presented to the Commission by Denmark in accordance with Article 23(4) of Commission Regulation (EC) No 1249/2008 (1). This formula shall be valid for carcasses weighing between 50 and 110 kg. (1) OJ L 337, 16.12.2008, p. 3.